Citation Nr: 1538475	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  14-40 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased evaluation for hearing loss currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and daughter


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1953 to December 1954.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran was originally granted entitlement to service connection for hearing loss in an October 2012 rating decision and a 20 percent rating was assigned.  The Veteran claimed an increased rating for his hearing loss in December 2013, more than a year after that decision.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some of the Veteran's VA outpatient treatment records are located in Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran's hearing loss, using the worst available scores, was manifested by no greater than a level V loss in each ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2014 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  VA provided notice to the appellant how disability ratings and effective dates are assigned.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in August 2014 and December 2014.  There is no additional evidence that need be obtained.  

Increased Ratings

The Veteran claims entitlement to an increased rating for his hearing loss.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims has also held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Under 38 C.F.R. § 4.85, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.  

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  

At the August 2014 examination, the examiner measured puretone thresholds in decibels:


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
60
65
70
65
Left ear
65
60
60
80

The puretone threshold average was 65 decibels in the right ear and 66.25 in the left.  Speech recognition scores were 100 percent in each ear.  Using Table VI, each ear has a level II rating.  Using Table VIa under 38 C.F.R. § 4.86(a), each ear has a level V rating.  Using the two V ratings in Table VII, the Veteran's disability is rated at 20 percent.  Hence, an increased rating is not in order based on these findings.

The provisions of 38 C.F.R. § 4.86(b) are inapplicable because none of the 1000 Hertz readings is 30 decibels or lower.  

At the December 2014 examination, the examiner measured puretone thresholds in decibels:


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
65
65
75
70
Left ear
65
65
60
85

The puretone threshold average was 69 decibels in each ear.  Speech recognition scores were 94 percent in the right ear and 90 percent in the left.  Using Table VI, the right ear has a level II rating and the left ear, level III.  Using Table VIa under 38 C.F.R. § 4.86(a), each ear has a level V rating.  Using the two V ratings in Table VII, the Veteran's disability is rated at 20 percent.  Hence, an increased rating is not in order based on these findings.

The provisions of 38 C.F.R. § 4.86(b) are inapplicable because none of the 1000 Hertz readings is 30 decibels or lower.  

The Veteran also sought private treatment.  In an October 2014 examination, the examiner measured puretone thresholds in decibels:


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
60
70
65
70
Left ear
65
65
60
80

The puretone threshold average was 66.25 decibels in the right ear and 67.5 in the left.  Speech recognition testing was completed, but it appears the examiner used the NU-6 word list instead of the Maryland CNC.  As each of the Veteran's thresholds was greater than 55 Hertz, the Board will use Table VIa under 38 C.F.R. § 4.86(a).  Doing so results in each ear having a level V rating.  Using the two V ratings in Table VII, the Veteran's disability is rated at 20 percent.  Hence, an increased rating is not in order based on these findings.

The provisions of 38 C.F.R. § 4.86(b) are inapplicable because none of the 1000 Hertz readings is 30 decibels or lower.  

In a June 2015 private examination, the examiner measured puretone thresholds in decibels:


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
60
60
60
70
Left ear
60
60
60
80

The puretone threshold average was 62.5 decibels in the right ear and 65 in the left.  Speech recognition testing using the NU-6 word list.  As noted above, for VA rating purposes an examination must use the Maryland CNC word list.  38 C.F.R. § 4.85.  In any event, given that each of the Veteran's thresholds was greater than 55 Hertz, the Board will use Table VIa under 38 C.F.R. § 4.86(a), and that table shows each ear having a level V rating.  Using the two V ratings in Table VII, the Veteran's disability is rated at 20 percent.  Hence, an increased rating is not in order based on these findings.

The provisions of 38 C.F.R. § 4.86(b) are inapplicable because none of the 1000 Hertz readings is 30 decibels or lower.  

The Veteran and his daughter also gave testimony at the May 2015 hearing.  There, they stated that the Veteran's private treatment showed more severe symptoms than the VA studies. They noted the Veteran has to turn up TV, and could not hear people unless they faced him directly.  They stated that this caused the Veteran to lose his job.  

Notwithstanding the Veteran's testimony and that offered by his daughter, on review of the foregoing evidence, the Board finds that the criteria for a rating in excess of 20 percent are not met.  It must be noted that disability evaluations for hearing loss are derived from a mechanical application of the Rating Schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App.345 (1992).  Given the objective findings discussed above which consistently demonstrate a hearing loss warranting no greater than a 20 percent rating, the Board is compelled to conclude that an increased rating is not in order.

Staged ratings are inapplicable as the Veteran's symptoms are unchanged during the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The discussion above demonstrates that the symptoms of the Veteran's hearing loss are contemplated by the applicable rating criteria.  The effects of his disability, including difficulty hearing television and speech, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  

The claim is denied.

ORDER

Entitlement to an increased rating for hearing loss is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


